DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Remarks/Arguments filed on February 2nd, 2021, have been carefully considered.
Claims 55 and 59 have been amended. 
Claims 55-74 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolford et al. [US2008/0089138] in view of Estakhri et al. [US2007/0266201]. Wolford teaches concurrent status register read. Estakhri teaches increasing the memory performance of flash memory devices by writing sectors simultaneously to multiple flash memory devices.

Regarding claim 55, Wolford teaches a memory controller [Wolford abstract “…memory controller…”], comprising: 
a bidirectional data interface to be coupled to a bidirectional data bus having a set of signals [Wolford paragraph 0023, middle lines “…The controller 102 provides a plurality of address lines and bank select lines to the SDRAM devices 100 and a bi-directional data bus connects the controller 102 and each SDRAM device 100…”]; 
a command interface to set a first settable mode of a first memory device and to set a second settable mode of a second memory device [Wolford paragraph 0028, middle lines “…The 16-bit data bus (DQ[15:0]) is depicted in FIG. 3 as separate byte lanes DQ[7:0] and DQ[15:8], controlled by byte data strobes DQS[0] and DQS[1]…”(Where the examiner has determined the data strobe to read on the first and second settable mode.)], the first settable mode configuring the first memory device to proper subset of the set of signals to respond to commands [Wolford paragraph 0032, middle lines “…A READ command is simultaneously issued to both ranks (CS[0] and CS[1] both asserted) t.sub.MRS cycles later, in cycle 3. After the CAS latency t.sub.CL, in cycle 6, the rank 0 SDRAM device 100a returns the first byte of status information (such as temperature information) on the data bus bits DQ[7:0] and drives DQS[0], and in cycle 7 drives DQ[7:0]…”]. The second settable mode configuring the second memory device to use a second proper subset of the set of signals to respond to commands [Wolford paragraph 0032, last lines “…Simultaneously (with possible variations in t.sub.AC, the access timing of DQs from CLK, which is a characteristic of each individual SDRAM component), the rank 1 SDRAM device 100b returns the first byte of status information on the data bus bits DQ[15:8] and drives DQS[1] in cycle 6, and in cycle 7 drives DQ[15:8] with the second byte of status information…”], wherein the first proper subset and the second proper subset are disjoint [Wolford paragraph 0028, middle lines “…The 16-bit data bus (DQ[15:0]) is depicted in FIG. 3 as separate byte lanes DQ[7:0] and DQ[15:8], controlled by byte data strobes DQS[0] and DQS[1]..”(The examiner has determined the first proper subset and second proper subset do not overlap and therefore have no elements in common and are thus considered to be disjoint.)]; and,
the bidirectional data interface to receive, from the bidirectional data bus, responses to commands sent via the command interface [Wolford paragraph 0023, middle lines “…The controller 102 provides a plurality of address lines and bank select lines to the SDRAM devices 100 and a bi-directional data bus connects the controller 102 and each SDRAM device 100…”],

Wolford fails to explicitly teach the use of the first proper subset of the set of signals to receive write data and to use the second proper subset of the set of signals to receive write data. However, Estakhri does teach the first proper subset of the set of signals to receive write data and to use the second proper subset of the set of signals to receive write data [Estakhri paragraph 0046, last lines “…Flash bus 675 includes 16 bit lines, 8 bit lines of which form a first bus 680 connected to a port 682 of I/O register 671 of the first flash memory chip, and another 8 bit lines of which form a second bus 684 connected to a port 686 of I/O register 673 of the second flash memory chip…” and paragraph 0098, middle lines “…The controller 510 (FIG. 6) writes two sectors simultaneously by simultaneously writing a byte of an even sector and an odd sector simultaneously via the first and second split buses 680, 684 (FIG. 6)…”]
Wolford and Estakhri are analogous arts in that they both deal with split data bus memory systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolford’s split bus with Estakhri’s teachings of writing data to a split bus for the benefit of increasing the speed of write operations by writing to the memory unit simultaneously [Estakhri abstract, last lines “…wherein the speed of performing write operations is increased by writing sector information to the memory unit simultaneously...”]. 

 The combination teaches the bidirectional data interface to transmit write data to a plurality of memory devices via the bidirectional data bus [Wolford paragraph 0014, first lines “…The controller includes an N-bit, bidirectional data bus and control signal outputs…”][Estakhri paragraph 0062, all lines “…a timing diagram illustrating the timing of control, address, and data signals for a write operation performed by memory system 600 (FIG. 6) wherein two sectors of information are simultaneously written in the non-volatile memory bank 506 (FIG. 6) during a single write operation. The diagram includes: a wave form 902 representing a first flash signal which transmits time multiplexed command, address, and data information from flash state machine 642 (FIG. 6) of the controller via bus 680 (FIG. 6) to port 682 of the first flash memory chip; a wave form 904 representing a second flash signal which transmits time multiplexed command, address, and data signals from the flash state machine via bus 684 (FIG. 6) to port 686 of the second flash memory chip; a time line 905; and a plurality of control signal wave forms.. The examiner has determined the combination would teach the ability to transmit write data to a plurality of memory devices via a bidirectional bus…”].

Claims 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolford et al. [US2008/0089138] in view of Estakhri et al. [US2007/0266201] further in view of Schuetz [US2013/0086334]. Wolford teaches concurrent status register read. Estakhri teaches increasing the memory performance of flash memory devices by writing sectors simultaneously to multiple flash memory devices. Schuetz teaches serially connected memory having subdivided data interface.

Regarding claim 56, as per claim 55, Both Wolford and Estakhri fail to explicitly teach the command interface is to further configure the first memory device to relay commands to the second memory device.
However, Schuetz does teach wherein the command interface is to further configure the first memory device to relay commands to the second memory device  [Schuetz paragraph 0011, all lines “…a serial memory array capable of performing concurrent read and write operations on a daisy-chain ring of serially-connected memory devices independently of the physical locations of the respective target devices of each operation…” and paragraph 0013, last lines “…communicate data associated with a first operation between the controller and a first target memory device using only m bits of the data interface, where m is less than n; and communicate data associated with a second operation between the controller and a second target memory device using the remaining n-m bits of the data interface…” and paragraph 0068, last lines “…While the read and write operations will be described with reference to a single memory device, it should be understood that the read and write operations could similarly target different memory devices in the memory system, irrespectively of whether the read target device is upstream or downstream of the write target device…”].
Wolford, Estakhri, and Schuetz are analogous arts in that they both deal with split data bus memory systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both Wolford and Estakhri with Schuetz’s daisy chaining technique for the benefit of being able obtain 

Regarding claim 57, as per the combination in claim 55,  Schuetz teaches the command interface is to send a first command to the first memory device to be performed by the first memory device and is to send a second command to the first memory device to be relayed to the second memory device for performance by the second memory device  [Schuetz paragraph 0011, all lines “…a serial memory array capable of performing concurrent read and write operations on a daisy-chain ring of serially-connected memory devices independently of the physical locations of the respective target devices of each operation…” and paragraph 0013, last lines “…communicate data associated with a first operation between the controller and a first target memory device using only m bits of the data interface, where m is less than n; and communicate data associated with a second operation between the controller and a second target memory device using the remaining n-m bits of the data interface…” and paragraph 0068, last lines “…While the read and write operations will be described with reference to a single memory device, it should be understood that the read and write operations could similarly target different memory devices in the memory system, irrespectively of whether the read target device is upstream or downstream of the write target device…”].

Allowable Subject Matter
Claims 61-74 are allowed.
Claims 58-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 55 has been considered but are moot in view of new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139